 



Exhibit 10.1
AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT
     This Amendment No. 1 to Employment Agreement (this “Amendment”) is made and
entered into on April 4, 2007, but to be effective as of March 29, 2007 (the
“Effective Date”), by and between Global Traffic Network, Inc., a Delaware
corporation located at 800 Second Avenue, 5th Floor, New York, NY 10017 (the
“Company”), and Scott Cody, with a mailing address of P.O. Box 442, 252 School
Street, Howard, PA 16841 (the “Employee”).
BACKGROUND
     A. The Company and Employee have previously entered into that certain
Employment Agreement effective as of March 29, 2006 (the closing date of the
Company’s initial public offering) (the “Agreement”).
     B. The Company and Employee desire to amend certain provisions of the
Agreement pursuant to this Amendment.
AGREEMENT
     Now, Therefore, in consideration of the foregoing facts, the mutual
covenants set forth herein and for other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the Company and
Employee, intending to be legally bound, hereby agree to amend the Agreement as
follows:
     1. Amendment to Salary and Bonus Provisions. Sections 4 and 5 of the
Agreement shall be amended in their entireties to read as follows:
     “4. Salary and Bonus. As described above, the Company shall pay to Employee
an annual salary of Twenty Five Thousand and 00/100 Dollars ($25,000.00) per
month, the equivalent of Three Hundred Thousand Dollars ($300,000) per year,
according to the Company’s normal payroll business practice, commencing on the
Effective Date.
     5. Intentionally Omitted.”
     2. Survival. The rights and obligations set forth in Section 8 of the
Agreement and the restrictions set forth in Section 10 of the Agreement (as
amended by this Amendment) shall survive the termination of Employee’s
employment with the Company.
     3. Miscellaneous. This Amendment and the Agreement embody the entire
agreement and understanding of the parties hereto in respect of the subject
matter contained herein. This Amendment supersedes all prior agreements and the
understandings between the parties with respect to the subject matter contained
herein. Except as otherwise expressly provided in this Amendment, or unless the
context otherwise requires, all capitalized terms used herein have the meanings
ascribed to them in the Agreement. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Agreement, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. This Agreement may be
executed in any number of counterparts, each of

 



--------------------------------------------------------------------------------



 



which shall be deemed an original, but all of which shall constitute one and the
same agreement. Signatures delivered by facsimile and other means of electronic
communication shall be valid and binding to the same extent as original
signatures.
     In Witness Whereof, the parties have executed this Amendment No. 1 to
Employment Agreement on this 4th day of April, 2007.

            COMPANY:


GLOBAL TRAFFIC NETWORK, INC.
      By:   /s/ Dale C. Arfman         Dale C. Arfman, Secretary and Treasurer 
           

            EMPLOYEE:
      /s/ Scott E. Cody       Scott E. Cody         

2